DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12 in the reply filed on June 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 15, 2022.

Manner of Making Amendments to Patent Applications
The status identifier for claim 13 should be “(Withdrawn)” and not “(Currently Amended)”. See 37 C.F.R. 1.121(c) and MPEP 714(II)(C)(A). Appropriate correction is required.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4, the phrase “wherein the cutter blades comprises” should be “wherein the cutter blades comprise”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, and 10, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2, 11, and 12 recite the limitation “the beginning of the hemispherical wall”.  There is insufficient antecedent basis for this limitation in each claim.
Claim 8 recites the limitation “the pivot point” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-12 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rostrom (US 2004/0123637) in view of Bassile (US 2012/0285209).
	Regarding claim 1, Rostrom discloses an apparatus for composting organic material (abstract) comprising a container (abstract “bioreactor”) having a first end (annotated Fig. 1), a second opposite end (annotated Fig. 1), and a jacket (Fig. 1, element 14) extending between the first end (annotated Fig. 1) and the second end (annotated Fig. 1), the second end being formed as a hemispherical wall (annotated Fig. 1, paragraph [0019]), the container comprising at least one inlet opening (abstract, paragraph [0019], Fig. 1, elements 12 and 13) for the organic material (abstract) and at least one outlet opening (abstract, paragraph [0019], Fig. 1, element 17) for composted material (abstract), the container operating in an inclined position (paragraph [0019]) in which the second end of the container (annotated Fig. 1) is on a higher horizontal level (annotated Fig. 1) than the first end of the container (annotated Fig. 1), a transporting and mixing device (paragraph [0019], Fig. 1, element 2) positioned in the container (abstract, “bioreactor”) for transporting organic material in a transport direction (paragraph [0021]) from the first end (annotated Fig. 1) to the second end (annotated Fig. 1) of the container (abstract, “bioreactor”) and simultaneously mixing the organic material (abstract), the transporting and mixing device (paragraph [0019], Fig. 1, element 2) directing the organic material towards (paragraph [0021]) the hemispheric wall (annotated Fig. 1, paragraph [0019]), whereby the organic material is first directed upwards (claim 1) along the hemispheric wall (annotated Fig. 1, paragraph [0019]) and then turned back (paragraph [0007]) against the transport direction (paragraph [0021]).
	Rostrom does not disclose wherein a fluffing device is positioned in the container for cutting the organic material into a smaller particle size, the fluffing device comprising a shaft extending substantially perpendicularly in relation to the transport direction and cutter blades extending outwards from the shaft.
	Bassile discloses wherein a fluffing device (paragraph [0033], Figs. 3A-3B, element 30 “toothed feeder assembly”) is positioned for cutting (paragraph [0033] “cutting teeth”) the organic material (paragraph [0002]) into a smaller particle size (paragraph [0013]), the fluffing device (paragraph [0033], Figs. 3A-3B, element 30 “toothed feeder assembly”) comprising a shaft (paragraph [0033], Fig. 3A, element 38) extending substantially perpendicularly in relation to the transport direction (Fig. 1) and cutter blades (paragraph [0039], Fig. 3A, element 39) extending outwards (Fig. 3A) from the shaft (paragraph [0033], Fig. 3A, element 38).
	In the analogous art of composting apparatuses, it would have been obvious to one skilled in the art before the effective filing date to modify the composting apparatus of Rostrom with the fluffing device of Bassile in order to shred apart the organic waste material (Bassile, abstract).
Regarding the limitation “in the container”, Rostrom already discloses the container, above.
	Regarding the limitation “and for throwing at least a portion of the organic material backwards towards the first end of the container” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Rostrom would be fully capable of operating in this manner. 

    PNG
    media_image1.png
    385
    588
    media_image1.png
    Greyscale

Rostrom, annotated Fig. 1

	Regarding claim 2, Rostrom discloses the beginning of the hemispherical wall (annotated Fig. 1, paragraph [0019]) at the second end (annotated Fig. 1) of the container (abstract “bioreactor”) and the first end (annotated Fig. 1) of the container (abstract “bioreactor”).
	Rostrom does not disclose wherein the shaft of the fluffing device is positioned at a first distance from the beginning of the hemispherical wall at the second end of the container, said first distance being in the range of 0 to 20% of a first length extending from the beginning of the hemispherical wall at the second end of the container to the first end of the container.
	Bassile discloses the shaft (paragraph [0033], Fig. 3A, element 38) of the fluffing device (paragraph [0033], Figs. 3A-3B, element 30 “toothed feeder assembly”).
In the analogous art of composting apparatuses, it would have been obvious to one skilled in the art before the effective filing date to modify the composting apparatus of Rostrom with the fluffing device of Bassile in order to shred apart the organic waste material (Bassile, abstract).
	Regarding the limitation “positioned at a first distance” and “said first distance being in the range of 0 to 20% of a first length extending from the beginning of the hemispherical wall at the second end of the container to the first end of the container”, it would have been obvious to one skilled in the art before the effective filing date to modify modified Rostrom with the fluffing device of Bassile anywhere inside the container in contact with the organic material motivated by an expectation of successfully providing the desired fluffing and particle reduction in the composter.
	Regarding claim 3, Rostrom discloses a beginning of the hemispherical wall (annotated Fig. 1, paragraph [0019]) at the second end (annotated Fig. 1) of the container (abstract “bioreactor”).
	Rostrom does not disclose wherein the shaft of the fluffing device is positioned substantially at a beginning of the hemispherical wall at the second end of the container.
	Bassile discloses the shaft (paragraph [0033], Fig. 3A, element 38) of the fluffing device (paragraph [0033], Figs. 3A-3B, element 30 “toothed feeder assembly”).
In the analogous art of composting apparatuses, it would have been obvious to one skilled in the art before the effective filing date to modify the composting apparatus of Rostrom with the fluffing device of Bassile in order to shred apart the organic waste material (Bassile, abstract).
	Regarding the limitation, “wherein the shaft of the fluffing device is positioned substantially at a beginning of the hemispherical wall at the second end of the container”, it would have been obvious to one skilled in the art before the effective filing date to modify modified Rostrom with the fluffing device of Bassile anywhere inside the container in contact with the organic material motivated by an expectation of successfully providing the desired fluffing and particle reduction in the composter.
	Regarding claim 5, Rostrom discloses the transporting and mixing device (paragraph [0019], Fig. 1, element 2).
	Bassile discloses the fluffing device (paragraph [0033], Figs. 3A-3B, element 30 “toothed feeder assembly”).
In the analogous art of composting apparatuses, it would have been obvious to one skilled in the art before the effective filing date to modify the composting apparatus of Rostrom with the fluffing device of Bassile in order to shred apart the organic waste material (Bassile, abstract).
	Regarding the limitation, “wherein the fluffing device is positioned above the transporting and mixing device”, all structures have been disclosed.
Additionally, it would have been obvious to one skilled in the art before the effective filing date to modify modified Rostrom with the fluffing device of Bassile anywhere inside the container in contact with the organic material motivated by an expectation of successfully providing the desired fluffing and particle reduction in the composter.
	Regarding claim 6, Rostrom discloses wherein the transporting and mixing device (paragraph [0019], Fig. 1, element 2) is formed of at least two screw means (paragraph [0020]), each of the screw means comprising a shaft (Figs. 1-2) and a screw protruding outwards (Figs. 1-2) from a perimeter of the shaft (Figs. 1-2).
Regarding claim 7, Rostrom discloses wherein the container (abstract “bioreactor”) is adjustable (paragraph [0019]) between a horizontal position (paragraph [0019]) and an inclined position (paragraph [0019]) in which the second end (annotated Fig. 1) of the container (abstract “bioreactor”) is on a higher level (annotated Fig. 1) than the first end (annotated Fig. 1) of the container (abstract “bioreactor”).
In addition, according to MPEP § 2144.04(V)(D), adjustability of a part is not a patentable advance. In this case, it would have been obvious to one skilled in the art before the effective filing date to modify the container to be adjustable to the claimed inclined position in order to achieve the effect of having organic material fall down and be conveyed back up towards the upper end of the container to promote circulation within the container.
Regarding claim 8, Rostrom discloses wherein the container (abstract “bioreactor”) is supported on a second frame structure (paragraph [0019] “second frame structure”) so that the container (abstract “bioreactor”) is turnable (paragraph [0019]) between the horizontal position (paragraph [0019]) and the inclined position (paragraph [0019]).
	Regarding the phrases “pivotably” and “around the pivot point”, these limitations would be expected, as inclining one side of a horizontal-laying object forces the object to pivot around an axis.
Regarding claim 9, Rostrom discloses wherein the jacket (paragraph [0023], Figs. 1-2, element 10, “jacket”) of the container (abstract “bioreactor”) comprises a first air opening (paragraph [0023]) through which air can be directed into the interior of the container (abstract “bioreactor”) and a second air opening (paragraph [0023]) through which air can be directed out from the interior of the container (abstract “bioreactor”).
Regarding claim 10, Rostrom discloses the first air opening (paragraph [0023]).
Rostrom does not disclose wherein the first air opening is positioned substantially above the fluffing device.
Bassile discloses the fluffing device (paragraph [0033], Figs. 3A-3B, element 30 “toothed feeder assembly”).
In the analogous art of composting apparatuses, it would have been obvious to one skilled in the art before the effective filing date to modify the composting apparatus of Rostrom with the fluffing device of Bassile in order to shred apart the organic waste material (Bassile, abstract).
Regarding the phrase, “positioned substantially above” all structures have been disclosed. 
In addition, it would have been obvious to one skilled in the art before the effective filing date to modify modified Rostrom with the fluffing device of Bassile anywhere inside the container in contact with the organic material motivated by an expectation of successfully providing the desired fluffing and particle reduction in the composter. Additionally, it would have been obvious to one skilled in the art before the effective filing date to modify the positioning of the air inlet and outlet as desired in order to achieve the desired flow of air through the composter.
Regarding claim 11, Rostrom discloses the first air opening (paragraph [0023]), the beginning of the hemispherical wall (annotated Fig. 1, paragraph [0019]) at the second end (annotated Fig. 1) of the container (abstract “bioreactor”), and the first end (annotated Fig. 1) of the container (abstract “bioreactor”).
Rostrom does not disclose wherein the first air opening is positioned at a second distance from the beginning of the hemispherical wall at the second end of the container, said second distance being in the range of 0 to 20% of a first length extending from the beginning of the hemispherical wall at the second end of the container to the first end of the container.
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the positioning of the air inlet and outlet as desired in order to achieve the desired flow of air through the composter.
	Regarding claim 12, Rostrom discloses the second air opening (paragraph [0023]), the first end (annotated Fig. 1) of the container (abstract “bioreactor”), the transporting and mixing device (paragraph [0019], Fig. 1, element 2), and the beginning of the hemispherical wall (annotated Fig. 1, paragraph [0019]) at the second end (annotated Fig. 1) of the container (abstract “bioreactor”).
Rostrom does not disclose wherein the second air opening is positioned at a third distance from the first end of the container above the transporting and mixing device, said third distance being in the range of 0 to 20% of a first length extending from the beginning of the hemispherical wall at the second end of the container to the first end of the container.
	However, it would have been obvious to one skilled in the art before the effective filing date to modify the positioning of the air inlet and outlet as desired in order to achieve the desired flow of air through the composter.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rostrum (US 2004/0123637) in view of Bassile (US 2012/0285209), as applied to claim 1, further in view of Tsuchiya (JP 2530979) (machine translation).
Regarding claim 4, Rostrom discloses the first end (annotated Fig. 1) of the container (abstract “bioreactor”).
Rostrom does not disclose wherein the cutter blades comprises an inclined portion at a radially outer end of the cutter blades, said inclined portion throwing at least a portion of the material to be composted backwards towards the first end of the container.
Bassile discloses the cutter blades (paragraph [0039], Fig. 3A, element 39).
In the analogous art of composting apparatuses, it would have been obvious to one skilled in the art before the effective filing date to modify the composting apparatus of Rostrom with the cutting blades of Bassile in order to shred apart the organic waste material (Bassile, abstract).
Tsuchiya discloses wherein the cutter blades (abstract, Fig. 2, element 21; or Figs. 4-8) comprises an inclined portion (abstract; claim 1; Fig. 4, element 201) at a radially outer end (Fig. 4) of the cutter blades (abstract, Fig. 2, element 21; or Figs. 4-8).
In the analogous art of composting devices, it would have been obvious to one skilled in the art before the effective filing date to modify the cutter blades of modified Rostrom with the cutter blades of Tsuchiya in order to be able to move the material in a chosen direction based on the inclined portion of the cutter blade of Tsuchiya.
Regarding the limitation “said inclined portion throwing at least a portion of the material to be composted backwards towards the first end of the container”, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Rostrom would be fully capable of operating in this manner given the cutter blade of Tsuchiya. Tsuchiya discloses that the shape of the cutter blade can impact the direction of the contents of the composting device: “the contents of the fermentation tank (1) can be gathered from both ends of the barrel to the center” (Tsuchiya, claim 1).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adolfsson (WO 0012448) – This invention is a pear-shaped composter that is inclined at an angle and rotated around an axis.
Laitt (US 2018/0169707) – This invention is a system to produce wood fiber for composting material.
Ueda (US 2003/0111413) – This invention is an organic waste processing method that is used for composting. It includes an inclined rotating blade (Fig. 3B). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799